Name: Commission Regulation (EEC) No 2121/80 of 30 July 1980 fixing for the 1980/81 marketing year the threshold prices in the rice sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 8 . 80 Official Journal of the European Communities No L 206/23 COMMISSION REGULATION (EEC) No 2121/80 of 30 July 1980 fixing for die 1980/81 marketing year the threshold prices in die rice sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The threshold prices for husked rice, round grain milled rice and long grain milled rice shall be fixed in ECU per tonne at : Threshold prices THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ('), as last amended by Regu ­ lation (EEC) No 1871 /80 (2), and in particular Articles 14 (5) and 15 (4) thereof, Whereas, under Article 14 (2) of Regulation (EEC) No 1418/76, the threshold price for husked rice calcu ­ lated for Rotterdam must be fixed in such a way that on the Duisburg market the selling price for imported husked rice corresponds to the target price ; whereas this aim is attained when the components referred to in paragraph 2 (a) of the said Article are deducted from the target price ; Whereas, pursuant to Article 14 (3) of the said Regula ­ tion , the threshold prices for milled rice are calculated by adjusting the threshold price for husked rice, account being taken of the monthly increases to which it is subject, on the basis of the conversion rates, processing costs and the value of by-products and by increasing the amounts thus obtained by an amount for the protection of the industry ; Whereas the amount for the protection of the industry was fixed by Council Regulation (EEC) No 1263/78 (3) ; whereas the components used for adjusting the threshold price for milled rice are fixed by Commission Regulation No 467/67/EEC (4), as last amended by Regulation (EEC) No 2119/80 (5) ; Whereas, under Article 15 ( 1 ) of Regulation (EEC) No 1418/76, the threshold price for broken rice must be fixed between a lower limit ( 130 %) and an upper limit ( 140 %) calculated by reference to the threshold price for maize ; whereas, in order that imports of broken rice do not act as a break on the normal disposal of Community production throughout the Community market, the threshold price for broken rice should be fixed at 135 % of the threshold price for maize ; Month Husked rice Round grain milled rice Long grain milled rice September 1980 401-07 531-38 580-61 October 1980 403-96 535-11 584-80 November 1980 406-85 538-84 588-99 December 1980 409-74 542-57 593-18 January 1981 412-63 546-30 597-37 February 1981 415-52 550-03 601-56 March 1981 418-41 553-76 605-75 April 1981 421-30 557-49 609-94 May 1981 424 19 561-22 614-13 June 1981 427-08 564-95 618-32 July 1981 ) August 1981 ^ 429-97 568-68 622-51 Article 2 The threshold price for broken rice shall be 255-83 ECU per tonne. Article J This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1980. ( ») OJ No L 166, 25 . 6 . 1976, p. 1 . (J) OJ No L 184, 17 . 7 . 1980, p. 4 . (3 ) OJ No L 156, 14 . 6. 1978, p. 14. (&lt;) OJ No 204, 24 . 8 . 1967, p. 1 . (5) See page 20 of this Official Journal . No L 206/24 Official Journal of the European Communities 8 . 8 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1980. For the Commission Finn GUNDELACH Vice-President